Confession of Error

PER CURIAM.
Neil L. Navarro appeals the denial of his motion for posteonviction relief. The State concedes that Ground Two of the defendant’s motion has merit, in that defendant’s 1991 sentences on nine third-degree felonies exceed the legal maximum permissible for a habitual violent felony offender. The order under review is reversed as to Ground Two and remanded with directions to reduce the *338sentences to the statutory maximum. The remainder of the trial court order is affirmed.
Affirmed in part, reversed in part, and remanded.